DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/26/21 & 8/19/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image receiver to receive an input image”, “darkness gamma transfer calculator to calculate”, “gain applicator to apply the gain”, in claim 1 and 6, “luminance calculator to calculate luminance values”, in claim 2, “dynamic range calculator to calculate”, in claim 3, “range scaler is to also scale the high dynamic range”, in claim 4, “base gamma calculator to iteratively calculate”, in claims 5, 7, & 8 and “image processing unit”, in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are directed to a signal per se.  The Examiner suggests the amending of the claims to provide a limitation to non-transitory computer readable medium.  This needed in view of the Applicant’s Specification which at paragraph 56 provides: “In some embodiments, the computer readable media 500 may be non-transitory computer readable media. In some examples, the computer readable media 500 may be storage media” and thus not necessarily excluding transitory signals per se.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6-7,9-14,16-17 and 19-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2017/0330529 to Van Mourik et al.

Regarding claim 1. Van Mourik discloses a system for compressing dynamic range (color transformation apparatus 201, Fig. 2, Abstract), comprising: 
an image receiver to receive an input image with a high dynamic range (input 302, Fig. 3, “A data server 301 has storage for supplying a starting image Im_src (which is a HDR image typically, i.e. with at least objects of high brightness, e.g. above 1000 nit to be rendered luminance, and often also dark objects, although in some embodiments the original could be an image of some lower dynamic range in which the grader still needs to create HDR effects, by calculating e.g. a fireball with computer graphics mathematics, which fireball may be represented as one or more small images) or video sequence via an input 302”, paragraph 149); , 
a darkness gamma transfer calculator to calculate gain values for each output pixel via a darkness gamma transfer function (Fig. 2, scaling factor determination unit 200 “scaling factor determination unit (200) further arranged to obtain at least one luminance value (Lt) demarcating a first range of luminances of pixel colors (or corresponding lumas) of the input image from a second range of luminances, and wherein the scaling factor determination unit (200) is arranged to calculate the tuned common multiplicative factor (gtu)—i.e. the more specifically determined embodiment of the resultant common multiplicative factor gt—for at least one of the first and the second range of luminances”, paragraph 49); and 
a gain applicator to apply the gain values to color channel values of the input image to generate a compressed image (Fig. 2, scaling multiplier 114 , “In case one has an embodiment of the color transformation apparatus (201) in which the scaling factor determination unit (200) uses the logarithmic-based metric, and calculates the gt factor by raising the g value to that calculated correction ratio, the skilled reader can understand it may be advantageous to correct this ratio. This can pragmatically be done by obtaining a tuning parameter (gpm) e.g. from the color processing specification data (MET), and then calculating a tuned power value (gpp) being the ratio (gp) coming out of the logarithmic metric calculation of what PB_D corresponds to, raised to a power being the tuning parameter (gpm), and then a further tuned version of the common multiplicative factor (gtu) being the initial common multiplicative factor (g) raised to a power equal to the tuned power value (gpp) is calculated, which gtu will be used as usual by the scaling multiplier (114) to multiply the linear RGB input colors with”, paragraph 45).  

Regarding claim 2. Van Mourik discloses a luminance calculator to calculate luminance values of pixels of the input image (“Maximum calculator 107 calculates for each pixel color which one of the RGB components is the highest”, paragraph 17).  

Regarding claim 3. Van Mourik discloses a dynamic range calculator to calculate an actual dynamic range of the input image based on luminance values of the input image (“FIG. 22 shows how one could for a specific HDR scene, or shot of images, immediately encode which MS value would correspond to which available PB_D. As should be understood from the above, for our MDR luminance mapping (or in general color transformations) derivation, one needs firstly a means to position on the metric (i.e. between 0.0 and 1.0 or even outside that range for extrapolation) the point M_PB_U, which can be done with the normalized coordinate MS. And then from this value one can convert that whatever shaped luminance mapping function for performing the HDR-to-LDR (or LDR-to-HDR in other scenarios like mode 2) color transformation to the function needed for calculating the MDR image”, paragraph 200).  

Regarding claim 4. Van Mourik discloses a range scaler is to also scale the high dynamic range of the input image (Fig. 2, scaling multiplier 114 , “In case one has an embodiment of the color transformation apparatus (201) in which the scaling factor determination unit (200) uses the logarithmic-based metric, and calculates the gt factor by raising the g value to that calculated correction ratio, the skilled reader can understand it may be advantageous to correct this ratio. This can pragmatically be done by obtaining a tuning parameter (gpm) e.g. from the color processing specification data (MET), and then calculating a tuned power value (gpp) being the ratio (gp) coming out of the logarithmic metric calculation of what PB_D corresponds to, raised to a power being the tuning parameter (gpm), and then a further tuned version of the common multiplicative factor (gtu) being the initial common multiplicative factor (g) raised to a power equal to the tuned power value (gpp) is calculated, which gtu will be used as usual by the scaling multiplier (114) to multiply the linear RGB input colors with”, paragraph 45).  

Regarding claim 6. Van Mourik discloses wherein the darkness gamma transfer calculator is to calculate the gain values using a two-part darkness gamma transfer function comprising a logarithmic function applied near zero and a power function applied over a rest of the high dynamic range (“In case the principal image is an LDR image, which needs to be upgraded to e.g. 6000 nit HDR, or any re-graded image for an in-between peak brightness, slightly different similar equations are used in the embodiment:
gp=LOG(PB_D/PB_L;2.71)/LOG(PB_H/PB_L;2.71)
gt=POWER(g, gp)  [Eqs. 2]”, paragraph 135).  

Regarding claim 7. Van Mourik discloses a base gamma calculator to iteratively calculate a base gamma value used to calculate the gain values, the base gamma calculator to iterate until a counter exceeds a threshold number or until a difference between an average brightness of an estimation image and a target average level of brightness of the compressed image exceeds a threshold difference (“One of various iterations may be involved, depending on whether the grader wants to spend more or less time. For real-time transmissions, the grader may e.g. only watch whether the looks (for which the HDR and LDR grading will then typically also involve few operations, e.g. a single logarithmic-like or S-curve transformation set-up based on the characteristics of the scene right before the starting of the show to generate the master grading, and a second one to obtain the second, dependent grading, e.g. LDR out of a HDR master grading)”, paragraph 66).  

Regarding claim 9. Van Mourik discloses wherein the high dynamic range exceeds a dynamic range of a display device to display the compressed image (“in an input encoding of a high dynamic range scene (HDR) image, in particular a video comprising a number of consecutive HDR images, for obtaining a correct artistic look for a display with a particular display peak brightness as desired by a color grader creating the image content, the look corresponding to a reference HDR look of the HDR image as graded for a reference display for example a high peak brightness (PB) mastering display, when the optimized image is rendered on any actual display of a peak brightness (PB_D) unequal to that of the reference display corresponding to which the grading of the HDR image was done. The reader will understand that a corresponding look doesn't necessarily mean a look which is exactly the same to a viewer, since displays of lower peak brightness (or dynamic range) can never actually render all image looks renderable on a display of higher peak brightness exactly, but rather there will be some trade-off in the colors of at least some object pixels, which color adjustments the below technology allows the grader to make. But the coded intended image and the actually rendered image will look sufficiently similar. Both encoding side methods and apparatuses to specify such a look, as well as receiving side apparatuses, such as e.g. a display or television, arranged to calculate and render the optimized look are described”, paragraph 1).  

Regarding claim 10. Van Mourik discloses wherein the system comprises an image processing unit or a system on chip (color transformation apparatus 201, Fig. 2, Abstract).  

Regarding claim 11. Claim 11 is rejected for the same reasons and rational as provided above for claim 1.  

Regarding claim 12. Claim 12 is rejected for the same reasons and rational as provided above for claim 2.  

Regarding claim 13. Claim 13 is rejected for the same reasons and rational as provided above for claim 3.  

Regarding claim 14. Claim 14 is rejected for the same reasons and rational as provided above for claim 4.  

Regarding claim 16. Claim 16 is rejected for the same reasons and rational as provided above for claim 6.  

Regarding claim 17. Claim 17 is rejected for the same reasons and rational as provided above for claim 7.  

Regarding claim 19. Van Mourik discloses using the compressed image for further image processing (“The encoding of the video images may typically be done in an MPEG-like coding strategy, e.g. existing MPEG-HEVC, i.e. a DCT-based encoding of YCbCr pixel colors, since our dynamic range look encoding by color transformation-based re-grading technology is essentially agnostic of the actually used compression strategy in the part of the compression which takes care of suitably formatting the images for storage or transmission”, paragraph 15).  

Regarding claim 20. Van Mourik discloses outputting, via the processor, the compressed image based on a received target gamma-correction function (“Color transformation apparatus (201) for calculating resultant colors (R2, G2, B2) of pixels of an output image for a display with a display peak brightness (PB_D) starting from input colors (R,G,B) of pixels of an input image first image peak brightness (PB_H) which is different from the display peak brightness”, Abstract).  

Regarding claim 21. Claim 21 is rejected for the same reasons and rational as provided above for claim 1.  

Regarding claim 22. Claim 22 is rejected for the same reasons and rational as provided above for claim 2.   

Regarding claim 23. Claim 23 is rejected for the same reasons and rational as provided above for claim 3.    

Regarding claim 24. Claim 24 is rejected for the same reasons and rational as provided above for claim 4.  

Allowable Subject Matter
Claims 5, 8, 15, 18 & 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2016/0277743 to Strom provides that an evaluation measure for HDR video frames (10) is calculated by calculating initial exposure values of pixels using a smallest exposure parameter value and calculating additional exposure values from previously calculated exposure values and a constant. The exposure values are converted into LDR values and used to calculate an error. The evaluation measure is then calculated based on the errors of all pixels in the HDR video frame (10) and for all exposure parameter values.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672